Case 19-19819-JNP      Doc 9     Filed 05/21/19 Entered 05/21/19 22:43:15                Desc Main
                                 Document      Page 1 of 2



       49043R
       MORTON & CRAIG LLC
       110 Marter Avenue
       Suite 301
       Moorestown, NJ 08057
       Attorney for CAB East LLC, serviced by Ford Motor Credit Company LLC
       JM5630___________________________


                                                                 UNITED STATES
                                                                 BANKRUPTCY COURT FOR
                                                                 THE DISTRICT OF NEW
                                                                 JERSEY

         IN RE: DENISE M. HAFELE
                                                                CHAPTER: 7
                                                                CASE NO: 19-19819 (JNP)
                                                                HEARING DATE:




                                                                 NOTICE OF APPEARANCE
                                                                 AND REQUEST FOR ALL
                                                                 NOTICES, PLAN AND
                                                                 DISCLOSURE STATEMENTS


       CAB East LLC, serviced by Ford Motor Credit Company LLC hereby enters its

       appearance and the law firm of Morton & Craig LLC, pursuant to Fed R Bankr P 9010,

       hereby enters their appearance as attorneys for CAB East LLC, serviced by Ford Motor

       Credit Company LLC with regard to all matters and proceedings in the above captioned

       case, showing counsel’s name, office address and telephone number as follows:

        Morton & Craig LLC
        110 Marter Avenue, Suite 301
        Moorestown, NJ 08057
        (856) 866-0100


        CAB East LLC, serviced by Ford Motor Credit Company LLC , pursuant to Fed R Bankr

        P 2002, hereby requests that all notices required to be given under Fed R Bankr P 2002,

        including notices under Fed R Bankr P 2002(I), that, but for this Request, would be

        provided only to committees appointed pursuant to the Bankruptcy Code or their
Case 19-19819-JNP       Doc 9      Filed 05/21/19 Entered 05/21/19 22:43:15                 Desc Main
                                   Document      Page 2 of 2


         authorized agents, be given to CAB East LLC, serviced by Ford Motor Credit Company

         LLC by due service upon its undersigned attorneys, John R. Morton, Jr., Esquire, at the

         address stated above and also to it at the following address:

         CAB East LLC, serviced by Ford Motor Credit Company LLC
         National Bankruptcy Service Center
         P.O. Box 62180
         Colorado Springs, CO 80921

         CAB East LLC, serviced by Ford Motor Credit Company LLC, pursuant to Fed R Bankr

         P 3017(a), further requests that all plans and disclosure statements filed herein by any

         party be duly served upon it and its undersigned attorneys.



                                                                /s/ John R. Morton, Jr. __
                                                                    John R. Morton, Jr., Esquire
                                                                   Morton & Craig LLC
                                                                   Attorney for CAB East LLC,
                                                                   serviced by Ford Motor Credit
                                                                   Company LLC

  Dated: 10/2/16
